       Case 2:18-cv-07723-SJO-JPR Document 20 Filed 10/12/18 Page 1 of 1 Page ID #:243
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 LATHAM & WATKINS LLP
 Daniel Scott Schecter (Bar No. 171472)
 daniel.schecter@lw.com
 10250 Constellation Boulevard, Suite 1100
 Los Angeles, California 90067
 Telephone: (424) 653-5500
 Facsimile: (424) 653-5501
 Email: daniel.schecter@lw.com
 ATTORNEY(S) FOR:    Specially Appearing Respondent Jia Yueting
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Shanghai Qichengyueming Investment                                             CASE NUMBER:

Partnership Enterprise (Limited Partnership),                                                    2:18-cv-07723-SJO-JPR
                                                              Plaintiff(s),
                                     V.

Jia Yeuting,
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                            (Local Rule 7.1-1)


TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                     Specially Appearing Respondent Jia Yueting
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                        PARTY                                                          CONNECTION I INTEREST
Jia Yueting                                                                   Specially Appearing Respondent
Leview Holding (Beijing) Limited                                              Party to the Arbitral Award that Petitioner seeks to enforce




         October 12, 2018                                  Is/ Daniel Scott Schecter
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Daniel Scott Schecter


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
